DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes the numbering od the drawings. Claim 1 includes the term “fo” in the final paragraph and should be corrected to read “of”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 20150265444 A1) and Austin (US 20060184226 A1).
Kitaoka teaches a stent delivery device comprising - an outer sheath (3) (e.g. Fig. 1, element 16; [0036]-[0044]), - an inner tube (4) being arranged within the outer sheath (3) (e.g. Fig. 1, element 14) and - at least one restraining tube (5) for holding the endoprosthesis in a compressed configuration being arranged between the outer sheath (3) and the inner tube (4), (e.g. Fig. 1, element 18) - wherein the outer sheath, the inner tube and the at least one restraining tube are coaxial (e.g. shown in Figures  1 and 3)
Kitaoka does not disclose the following features, however, Austin teaches a stent delivery device characterized in that, the restraining tube (5) includes at least one axial elongation (6) extending from a distal end portion fo the restraining tube (5) (e.g. Fig. 2, elements 20a-d; [0045]-[0056], [0065]), the at least one axial elongation being adapted to be laced through portions (23) of the endoprosthesis (2) (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing the intended use; Fig. 2, 8 elements 20a-d; [0045]-[0056], [0065]; the tails of Austin are depicted as small enough to be laced through the stent)
Kitaoka and Austin are concerned with the same field of endeavor as the instant claims, namely, stent delivery devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitaoka such that restraining/inner sheath includes axial elongations extending from the distal end as taught by Austin in order to reduce the abrasion of the stent coating while the restraining /inner sheath is retracted after stent deployment (e.g. Austin [0048], [0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774